Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, and 9-21 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Nakamura (US 20190193653 A1) further in view of Yang (US 20200264864 A1).

Regarding Claim 1, Vangelov (US 20160306624 A1) teaches
A master configured to 
control updating software for a target electronic control unit  (Para 0047, The control updates are digital files, in some cases in the form of images for vehicle applications, that can be stored in storage 7),
the master comprising: one or more processors configured to: 
receive the update data from the center, and update the software for the target electronic control unit by using the received update data (Para [0040], If the response to the update management application 216 indicates that a control update image 206 is available for the vehicle 31, the update management application 216 may be further configured to queue the control update image 206 to be downloaded and installed).

Vangelov did not specifically teach
that is a software update target among one or more electronic control units mounted in a vehicle
acquire a free space size of a storage of the target electronic control unit among the one or more electronic control units;
acquire an amount of electricity of a battery mounted in the vehicle;
transmit, to a center, information requesting a download of update data generated such that a size of the update data is equal to or smaller than the free space size based on the amount of electricity and the free space size.

However, Nakamura (US 20190193653 A1) teaches
acquire a free space size of a storage of the target electronic control unit among the one or more electronic control units (Para 0088, the update information acquisition unit 11a compares the amount of data in the update program to be acquired from the server device 9 with free space on the storage unit 12, and decides whether the storage unit 12 has sufficient free space to store the new update program (Step S5)); 
acquire an amount of electricity of a battery mounted in the vehicle (Para 0061, The battery detection unit 6 detects the amount of electricity charged in the battery 5, for example, based on the voltage value at the output terminal of the battery 5 and/or the accumulated value of the input/output current at the battery 5); 
transmit, to a center, information requesting a download of update data generated such that a size of the update data is equal to or smaller than the free space size based on the amount of electricity and the free space size (Para 0076, The update decision unit 11d decides, separately for each update program, whether to perform an update process using a corresponding update program, in consideration of the amount of electric power available for update processes, the amount of electric power required for this update program; Para 0082, if the storage unit 12 has sufficient free space, the update information acquisition unit 11a acquires a new update program from the server device 9 and stores the new update program in the free space on the storage unit 12).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Nakamura’s in order to provide update process unit which updates program for update or priority of data acquired by update information acquisition unit based on comparison result (Nakamura [Summary]).

Vangelov and Nakamura did not specifically teach
that is a software update target among one or more electronic control units mounted in a vehicle.

However, Yang (US 20200264864 A1)  teaches
that is a software update target among one or more electronic control units mounted in a vehicle (Para 0086, The system architecture includes an upgrade server, a vehicle-mounted control device, and a plurality of to-be-upgraded vehicle-mounted devices such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2. The vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit that are configured to manage and assist in an upgrade process of the plurality of to-be-upgraded vehicle-mounted devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov and Nakamura’s teaching to Yang’s in order to upgrade vehicle-mounted device, by obtaining vehicle-mounted device upgrade package, and sending target upgrade file to target vehicle-mounted device to be upgraded that is upgraded using target upgrade file (Yang [Summary]).

Regarding Claim 2, Vangelov, Nakamura and Yang teach
The master according to claim 1, wherein the one or more processors is configured to request the free space size of the storage of the target electronic control unit from at least one of the one or more electronic control units, and acquire free space size of the storage of the target electronic control unit from the at least one of the one or more electronic control units (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Regarding Claim 3, Vangelov, Nakamura and Yang teach
The master according to claim 1, wherein the update data is data [compressed or divided] by the center based on the information related to the free space size of the storage of the target electronic control unit (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Vangelov and Nakamura did not specifically teach
compressed or divided.

However, Yang teaches
compressed or divided (Para 0012 dividing, by the vehicle-mounted control device, the target upgrade file into a plurality of upgrade subfiles).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov and Nakamura’s teaching to Yang’s in order to upgrade vehicle-mounted device, by obtaining vehicle-mounted device upgrade package, and sending target upgrade file to target vehicle-mounted device to be upgraded that is upgraded using target upgrade file (Yang [Summary]).

Regarding Claim 4, is a a network systems claim corresponding to the device claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Regarding Claim 5, is a a network systems claim corresponding to the device claim above (Claim 3) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 3.

Regarding Claim 13, Vangelov, Nakamura and Yang teach
The master according to claim 1, wherein the one or more processors is configured to divide update data or update software generated based on the update data for each of the one or more update-target in-vehicle devices included in the update data and transmit the update data that is divided or the update software that is divided to the one or more update-target in-vehicle devices, respectively (Vangelov [Para 0033, multiple controls updates can be sent simultaneously with individual control updates being divided into parts, e.g., packets, for communication to the vehicle and reassembled into a complete image at the vehicle]).

Regarding Claim 19, Vangelov (US 20160306624 A1) teaches
A master configured to 
control updating software for a target electronic control unit  (Para 0047, The control updates are digital files, in some cases in the form of images for vehicle applications, that can be stored in storage 7),
the master comprising: one or more processors configured to: 
receive the update data from the center; and update, [based on the amount of electricity], the software for the target electronic control unit by using the received update data (Para [0040], If the response to the update management application 216 indicates that a control update image 206 is available for the vehicle 31, the update management application 216 may be further configured to queue the control update image 206 to be downloaded and installed).

Vangelov did not specifically teach
that is a software update target among one or more electronic control units mounted in a vehicle, 
acquire a free space size of a storage of the target electronic control unit among the one or more electronic control units; 
transmit, to a center, information requesting a download of update data generated such that a size of the update data is equal to or smaller than the free space size based on the free space size; 
confirm an amount of electricity of a battery mounted in the vehicle; 
update, [based on the amount of electricity].

However, Nakamura (US 20190193653 A1) teaches
acquire a free space size of a storage of the target electronic control unit among the one or more electronic control units (Para 0088, the update information acquisition unit 11a compares the amount of data in the update program to be acquired from the server device 9 with free space on the storage unit 12, and decides whether the storage unit 12 has sufficient free space to store the new update program (Step S5)); 
acquire an amount of electricity of a battery mounted in the vehicle (Para 0061, The battery detection unit 6 detects the amount of electricity charged in the battery 5, for example, based on the voltage value at the output terminal of the battery 5 and/or the accumulated value of the input/output current at the battery 5); 
transmit, to a center, information requesting a download of update data generated such that a size of the update data is equal to or smaller than the free space size based on the free space size (Para 0082, if the storage unit 12 has sufficient free space, the update information acquisition unit 11a acquires a new update program from the server device 9 and stores the new update program in the free space on the storage unit 12).
confirm an amount of electricity of a battery mounted in the vehicle; update, [based on the amount of electricity] (Para 0076, The update decision unit 11d decides, separately for each update program, whether to perform an update process using a corresponding update program, in consideration of the amount of electric power available for update processes, the amount of electric power required for this update program; Para 0077, If the amount of electric power available for update processes is greater than the amount of required electric power, the update decision unit 11d decides to perform an update process using this highest-priority update program).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Nakamura’s in order to provide update process unit which updates program for update or priority of data acquired by update information acquisition unit based on comparison result (Nakamura [Summary]).

Vangelov and Nakamura did not specifically teach
that is a software update target among one or more electronic control units mounted in a vehicle.

However, Yang (US 20200264864 A1)  teaches
that is a software update target among one or more electronic control units mounted in a vehicle (Para 0086, The system architecture includes an upgrade server, a vehicle-mounted control device, and a plurality of to-be-upgraded vehicle-mounted devices such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2. The vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit that are configured to manage and assist in an upgrade process of the plurality of to-be-upgraded vehicle-mounted devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov and Nakamura’s teaching to Yang’s in order to upgrade vehicle-mounted device, by obtaining vehicle-mounted device upgrade package, and sending target upgrade file to target vehicle-mounted device to be upgraded that is upgraded using target upgrade file (Yang [Summary]).

Regarding Claim 20, Vangelov (US 20160306624 A1) teaches
A master configured to 
control updating software for a target electronic control unit (Para 0047, The control updates are digital files, in some cases in the form of images for vehicle applications, that can be stored in storage 7),
the master comprising: one or more processors configured to: 
receive the update data from the center; cause the target electronic control unit to activate the software of the target electronic control unit by using the received update data (Para [0040], If the response to the update management application 216 indicates that a control update image 206 is available for the vehicle 31, the update management application 216 may be further configured to queue the control update image 206 to be downloaded and installed).

Vangelov did not specifically teach
that is a software update target among one or more electronic control units mounted in a vehicle, 
acquire a free space size of a storage of the target electronic control unit among the one or more electronic control units; 
transmit, to a center, information requesting a download of update data generated such that a size of the update data is equal to or smaller than the free space size based on the free space size; 
and when the vehicle is turned off.

However, Nakamura (US 20190193653 A1) teaches
acquire a free space size of a storage of the target electronic control unit among the one or more electronic control units (Para 0088, the update information acquisition unit 11a compares the amount of data in the update program to be acquired from the server device 9 with free space on the storage unit 12, and decides whether the storage unit 12 has sufficient free space to store the new update program (Step S5)); 
transmit, to a center, information requesting a download of update data generated such that a size of the update data is equal to or smaller than the free space size based on the free space size (Para 0082, if the storage unit 12 has sufficient free space, the update information acquisition unit 11a acquires a new update program from the server device 9 and stores the new update program in the free space on the storage unit 12).
and when the vehicle is turned off (Para 0119, For example, the gateway 10 may perform an update process if the IG switch 4 is off at a predetermined time (e.g., 2:00 a.m.). Thus, the timing of the update process may not necessarily be immediately after the IG switch 4 is turned off. In this case, the gateway 10 can be arranged not to send notification to a user. Alternatively, the gateway 10 can be arranged to notify a user of an update using an acquired update program when the IG switch 4 is turned off, irrespective of the amount of electric power charged in the battery 5, so as to obtain user's advance approval to the update)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Nakamura’s in order to provide update process unit which updates program for update or priority of data acquired by update information acquisition unit based on comparison result (Nakamura [Summary]).

Vangelov and Nakamura did not specifically teach
that is a software update target among one or more electronic control units mounted in a vehicle.

However, Yang (US 20200264864 A1)  teaches
that is a software update target among one or more electronic control units mounted in a vehicle (Para 0086, The system architecture includes an upgrade server, a vehicle-mounted control device, and a plurality of to-be-upgraded vehicle-mounted devices such as an HMI (human-machine interface), a BMS (battery management system), an ECU 1, and an ECU 2. The vehicle-mounted control device may include a telematics unit and an OTA orchestrator unit that are configured to manage and assist in an upgrade process of the plurality of to-be-upgraded vehicle-mounted devices).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov and Nakamura’s teaching to Yang’s in order to upgrade vehicle-mounted device, by obtaining vehicle-mounted device upgrade package, and sending target upgrade file to target vehicle-mounted device to be upgraded that is upgraded using target upgrade file (Yang [Summary]).

Regarding Claim 21, Vangelov, Nakamura and Yang teach
The master according to claim 1.

Vangelov did not teach
wherein the amount of electricity of the battery mounted in the vehicle includes a remaining capacity of the battery mounted in the vehicle.

However, Nakamura teaches 
wherein the amount of electricity of the battery mounted in the vehicle includes a remaining capacity of the battery mounted in the vehicle (Para 0147, The amount of electric power may be presented, for example, as the proportion of the amount of consumed electric power to the full or remaining capacity of the battery 5, or as the amount of electric power in W (watt) or a like unit).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov’s teaching to Nakamura’s in order to provide update process unit which updates program for update or priority of data acquired by update information acquisition unit based on comparison result (Nakamura [Summary]).

Claim(s) 9, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Nakamura (US 20190193653 A1) and Yang (US 20200264864 A1), further in view of Akaike (US 20150052176 A1).

Regarding Claim 9, Vangelov, Nakamura and Yang teach
The master according to claim 1.

Vangelov, Nakamura and Yang did not teach
wherein the one or more processors is configured to notify the free space size to the center.

However, Akaike (US 20150052176 A1) teaches 
wherein the one or more processors is configured to notify the free space size to the center (Para 0170, the message transfer program 0205 notifies free space amount information as the result of determination of the amount of free space to all the other nodes (2625), and the flow is ended).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Nakamura and Yang’s teaching to Akaike’s in order to select other storage devices from among storage candidates that comply with status conditions, by identifying the connection information representing connections between storage devices (Akaike [Summary]).

Regarding Claim 11, Vangelov, Nakamura, Yang and Akaike teach
The master according to claim 9, wherein the one or more processors is configured to: cause the center to divide the update data such that a size of the update data is equal to or smaller than the free space size, cause the center to sequentially transmit the update data that is divided, and cause a first storage device to sequentially store the update data that is sequentially transmitted (Vangelov [Para 0033, multiple controls updates can be sent simultaneously with individual control updates being divided into parts, e.g., packets, for communication to the vehicle and reassembled into a complete image at the vehicle]).

Regarding Claim 17,  Vangelov, Nakamura, Yang and Akaike teach
The master according to claim 9.

Vangelov, Nakamura, and Yang did not teach
wherein the one or more processors is configured to acquire an original size of the update data from the center, and when the original size of the update data that is acquired is determined to be equal to or smaller than the free space size, receive update data in the original size without notifying the free space size to the center.

However, Akaike (US 20150052176 A1) teaches 
wherein the one or more processors is configured to acquire an original size of the update data from the center, and when the original size of the update data that is acquired is determined to be equal to or smaller than the free space size, receive update data in the original size without notifying the free space size to the center (Para [0128], the high-speed write control program 0320 checks an amount of free space C of the node #h (1610). The amount of free space C of the node #h is an amount of free space 0825 listed in the BE node configuration management table 0240 in the node #h. If the amount of free space of the node #h is equal to or larger than an free space amount threshold value, the drive area which is neither allocated nor reserved to the virtual volume among the storage areas of the RAID group in the node #h identified by the RAID group number 0810 can be allocated to the virtual storage area designated with a write command).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Nakamura and Yang’s teaching to Akaike’s in order to select other storage devices from among storage candidates that comply with status conditions, by identifying the connection information representing connections between storage devices (Akaike [Summary]).

Regarding Claim 18, Vangelov, Nakamura, Yang and Akaike teach
The master according to claim 9, wherein the one or more processors is configured to, before notifying the free space size to the center, perform processing of increasing the free space size by releasing a storage area (Vangelov [Para 0029, The storage 7 has a size that is less than twice the size of all the controls stored in the storage. As a result, some old controls must be deleted to provide storage area for any subsequent control update to be received]).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Nakamura (US 20190193653 A1), Yang (US 20200264864 A1), and Akaike (US 20150052176 A1), further in view of Tsuboi (US 20200387362 A1).


Regarding Claim 10, Vangelov, Nakamura, Yang and Akaike teach
The master according to claim 9, wherein the one or more processors is configured to cause the center to transmit the update data [that is compressed] such that the size of the update data is equal to or smaller than the free space size  (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Vangelov, Nakamura, Yang and Akaike did not specifically teach
that is compressed.

However, Tsuboi teaches
that is compressed (Para 0038, since the application 601 is in the jar file format; Para 0002, the format of an application is defined as a jar file which is a compressed format of Java).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Nakamura, Yang and Akaike’s teaching to Tsuboi’s in order to determine whether or not it is possible to allocate in the storage unit a free area in which it is possible to store the application to be updated by retrieved application in the dependency relationship with the application to be updated (Tsuboi [0008]).


Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Nakamura (US 20190193653 A1), Yang (US 20200264864 A1), and Akaike (US 20150052176 A1), further in view of Sarkar (US 20180032324 A1).

Regarding Claim 12, Vangelov, Nakamura, Yang and Akaike teach
The master according to claim 11.

Vangelov, Nakamura, Yang and Akaike did not teach
wherein the one or more processors is configured to cause, based on the update data stored in the first storage device, a second storage device to store update data or update software generated based on the update data for each of one or more update-target in-vehicle devices.

However, Sarkar (US 20180032324 A1) teaches 
wherein the one or more processors is configured to cause, based on the update data stored in the first storage device, a second storage device to store update data or update software generated based on the update data for each of one or more update-target in-vehicle devices (Para 0005, The processor also determines an installation order for updating the plurality of ECUs based on a priority level assigned to each of the ECUs, and a size of each update package).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Nakamura, Yang and Akaike’s teaching to Sarkar’s in order to update electronically controlled units (ecu) in vehicle, by updating ecus simultaneously by installing appropriate update packages according to installation sequence (Sarkar [Summary]).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Nakamura (US 20190193653 A1), and Yang (US 20200264864 A1), further in view of Sarkar (US 20180032324 A1).

Regarding Claim 14, Vangelov, Nakamura and Yang teach
The master according to claim 1, wherein the one or more processors is configured to cause the center to transmit update data for a selected one of the one or more update-target in-vehicle devices such that a size of the update data is equal to or smaller than the free space size (Vangelov [Para 0066, The presently described method(s) and system(s) can also use a background update by downloading a new part-number-identified image to free space in the partition]).

Vangelov, Nakamura and Yang did not teach
the selected one being selected based on a degree of priority that is assigned to each of a plurality of in-vehicle devices including the one or more update-target in-vehicle devices.

However, Sarkar (US 20180032324 A1) teaches 
the selected one being selected based on a degree of priority that is assigned to each of a plurality of in-vehicle devices including the one or more update-target in-vehicle devices (Para 0005, The processor also determines an installation order for updating the plurality of ECUs based on a priority level assigned to each of the ECUs, and a size of each update package).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Nakamura and Yang’s teaching to Sarkar’s in order to update electronically controlled units (ecu) in vehicle, by updating ecus simultaneously by installing appropriate update packages according to installation sequence (Sarkar [Summary]).

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vangelov (US 20160306624 A1) in view of Nakamura (US 20190193653 A1), Yang (US 20200264864 A1), and Sarkar (US 20180032324 A1) further in view of Dwarampudi (US 20200349133 A1).

Regarding Claim 15, Vangelov, Nakamura, Yang and Sarkar teach
The master according to claim 14.

Vangelov, Nakamura, Yang and Sarkar did not teach
wherein the one or more processors is configured to notify a user of information about an in-vehicle device that is not selected among the one or more update-target in-vehicle devices.

However, Dwarampudi (US 20200349133 A1) teaches 
wherein the one or more processors is configured to notify a user of information about an in-vehicle device that is not selected among the one or more update-target in-vehicle devices (Para [0293], The prioritization of the identified errors may be used to determine which errors to address, the order in which to address errors, whether to remediate the errors by automatically installing patches, updates, or hotfixes (with or without alerting a user), or whether to alert a user to a potential update or hotfix that can prevent or reduce occurrence of the errors without automatically installing the update, patch, or hotfix).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have Vangelov, Nakamura, Yang and Sarkar’s teaching to Dwarampudi’s in order to perform automatic log-based remediation of information management system, by identifying remedial action based on prioritized set of error codes and performing remedial action information management system (Dwarampudi [Summary]).

Regarding Claim 16, Vangelov, Nakamura, Yang, Sarkar and Dwarampudi teach
The master according to claim 15.

Vangelov, Nakamura, Yang and Sarkar did not teach
wherein the one or more processors is configured not to notify the information when the degree of priority of the in-vehicle device that is not selected is lower than a predetermined degree of priority.

However, Dwarampudi (US 20200349133 A1) teaches 
wherein the one or more processors is configured not to notify the information when the degree of priority of the in-vehicle device that is not selected is lower than a predetermined degree of priority (Para [0293], The prioritization of the identified errors may be used to determine which errors to address, the order in which to address errors, whether to remediate the errors by automatically installing patches, updates, or hotfixes (with or without alerting a user), or whether to alert a user to a potential update or hotfix that can prevent or reduce occurrence of the errors without automatically installing the update, patch, or hotfix).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Vangelov, Nakamura, Yang and Sarkar’s teaching to Dwarampudi’s in order to perform automatic log-based remediation of information management system, by identifying remedial action based on prioritized set of error codes and performing remedial action information management system (Dwarampudi [Summary]).

Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 9-21 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191